                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
RYAN BAGWELL                         )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )                Civil Action No. 1:15-cv-531 (CRC)
                                     )
UNITED STATES DEPARTMENT OF          )
JUSTICE                              )
                                     )
                  Defendant.         )
___________________________________ )

                         THE PARTIES’ JOINT STATUS REPORT

       Defendant, the U.S. Department of Justice (“DOJ”), by and through its undersigned

counsel, and Plaintiff, Ryan Bagwell (“Plaintiff”), pursuant to the Court’s January 9, 2020 Order,

state as follows:

                                     Defendant’s Statement

       It is Defendant’s understanding that Mr. Bagwell does not want to narrow, therefore,

Defendant offers to review 500 pages per month. For Bagwell III, if this Court ordered 2,000

pages per month, but given the number of records it would still take Defendant over 10 years to

process this request as it is overly burdensome.


                                      Plaintiff’s Statement

       The government has informed Plaintiff that roughly 500,000 pages comprise the so-called

“remand records.” It is unclear how many duplicates exist within this set of records, and how

many of these records have already been reviewed as part of the government’s earlier production

efforts in this case. Plaintiff is unable to propose a production schedule without more fully
understanding the ultimate level of effort.


       For comparison purposes, the earlier production efforts began with a universe of about

300,000 pages of records, and, after removing duplicates, 115,000 pages still had to be processed

Second Suppl. Decl. of Princina Stone​ (ECF No. 54-4). The government completed the

processing of those records in approximately 10 months.


       Based on the foregoing, a production schedule of 10 years is far too long, and a

production schedule of a year or less would be far more reasonable.




Dated: January 16, 2020                       Respectfully submitted,


_____​/s/​_​Ryan Bagwell_​____                JESSIE K. LIU
444 Upham Street                              UNITED STATES ATTORNEY
Melrose, MA02176                              D.C. BAR NUMBER
(608)466-6195                                 472845
ryan@ryanbagwell.com
                                              DANIEL F. VAN HORN, D.C. Bar No. 924092
Pro se Plaintiff                              Chief, Civil Division

                                              /s/ ​Rhonda L. Campbell
                                              RHONDA L. CAMPBELL, D.C. Bar No. 462402
                                              Assistant United States Attorneys
                                              Civil Division
                                              555 4th Street,N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2559
                                              Rhonda.campbell@usdoj.gov

                                              Counsel for United States




                                                 2
